DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: CA2880545		AKLIAN		2014-02-06
D2: US20180300576		DALYAC et al.	2018-10-18
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, 7, 8, 10, 12-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claims 1, 19, and 20 the D1 reference discloses receiving a selection (¶ 0011) for data via a graphical user interface (¶ 0005) rendered to a display (¶¶ 0005, 0157); via the graphical user interface, initiating a data ingestion process for the selected data (¶ 0018); via the graphical user interface, rendering data descriptors (¶ 0142, labels) generated by the data ingestion process; via the graphical user interface, issuing a validation instruction (Abstract) that validates the data descriptors; and via the graphical user interface, issuing an instruction that stores (¶ 0022) a data ingestion template that comprises the validated data descriptors.
With regards to claims 2, 3, and 5, the D1 reference discloses identifying attributes (¶¶ 0009, 0114, 0140) of the data. 
With regards to claims 7. 8, and 10, the D1 reference discloses adjusting one or more of the rendered data descriptors (¶¶ 0140, 0143).
With regards to claim 12, the D1 reference discloses mapping (¶ 0143).
With regards to claim 13, the D1 reference discloses timestamping (¶ 0141).
With regards to claim 14, the D1 reference discloses a graphical user interface (¶ 0005).
With regards to claim 15, the D1 reference discloses reusable templates (¶ 0022).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 6, 9, 11, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 1-3, 5, 7, 8, 10, 12-15, 19, and 20 above, and further in combination with D2.  
The difference between the D1 reference and claims 4, 6, 9, 11, 17, and 18 is that the claim recites the utilization of geologic formation operations.  The D2 reference teaches that it was well known in the art to utilize geologic formation operations (¶ 0087).  It would have been obvious to modify the D1 reference to utilize geologic formation operations as motivated by the D2 reference to enable the D1 system to perform seismic exploration (see ¶ 0087).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645